Citation Nr: 0416490	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-21 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for disequilibrium, to 
include as secondary to the scar, residuals of a shell 
fragment wound to the head.

2.  Entitlement to an effective date earlier than April 19, 
2001, for the grant of service connection for bilateral 
hearing loss disability.

3.  Entitlement to an effective date earlier than April 19, 
2001, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for bilateral 
hearing loss disability and tinnitus and assigned each a 
10 percent evaluation, effective April 19, 2001.  The RO also 
denied service connection for disequilibrium, to include as 
secondary to the scar, residuals of a shell fragment wound to 
the head.  The veteran has asserted that he warrants earlier 
effective dates for the grant of service connection for 
bilateral hearing loss disability and tinnitus.


FINDINGS OF FACT

1.  Competent evidence of disability of disequilibrium due to 
disease or injury in service or due to the service-connected 
scar, residuals of a shell fragment wound to the head, is not 
of record.

2.  Entitlement to service connection for bilateral hearing 
loss was denied by the RO in a June 1985 rating decision.  
The veteran was notified of this determination in a June 1985 
letter and was provided his appellate rights.  He did not 
appeal that decision.

3.  The veteran submitted a petition to reopen the claim for 
service connection for bilateral hearing loss on April 19, 
2001.

4.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for bilateral hearing loss between June 1985 and 
April 2001.  

5.  The veteran submitted a claim for service connection for 
tinnitus on April 19, 2001.

6.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for tinnitus prior to April 2001.  


CONCLUSIONS OF LAW

1.  Disequilibrium was not incurred in or aggravated by 
service nor is it proximately due to, the result of, or 
aggravated by the service-connected scar, residuals of a 
shell fragment wound to the head.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a); Allen 
v. Brown, 7 Vet. App. 439 (1995).  

2.  The criteria for an effective date earlier than April 19, 
2001, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

3.  The criteria for an effective date earlier than April 19, 
2001, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110; 
38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claims for service connection by means of 
November 2001 and September 2003 letters, and by means of the 
discussions in the April 2002 rating decision, the October 
2002 and January 2004 statement of the case, and the January 
2004 supplemental statement of the case.  In the November 
2001 letter, the RO informed the veteran that to establish 
secondary service connection, the evidence would need to show 
that he had a disability, which was related to the service-
connected disability, which was usually shown by medical 
evidence.  In the September 2003 letter, the RO stated that 
in order to establish service-connected compensation, the 
evidence must show three things: (1) a disease or injury that 
was either incurred in or aggravated by service; (2) a 
current disability, which was usually shown by medical 
evidence; and (3) a relationship between the current 
disability and a disease or injury in service.  

As to the claim for service connection for disequilibrium, to 
include as secondary to the scar, residuals of a shell 
fragment wound to the head, the RO stated that it needed 
evidence to show a relationship between the claimed condition 
and the incident during service.  In the April 2002 rating 
decision, the RO stated that there was a lack of evidence of 
nexus between the finding of disequilibrium and the veteran's 
service, to include the service-connected scar, residuals of 
a shell fragment wound to the head.  This was reiterated in 
the January 2004 statement of the case.  Thus, the veteran 
was informed that the evidence necessary to substantiate his 
claim for service connection for disequilibrium would be 
evidence showing that the disability was incurred in or 
aggravated by service or evidence showing that it was due to 
the service-connected scar, residuals of a shell fragment 
wound to the head.

As to the claims for entitlement to an earlier effective date 
for the grant of service connection for bilateral hearing 
loss and tinnitus, it must be noted that these issues are 
"downstream issues" from the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  For 
example, in April 2001, the veteran filed claims for service 
connection for bilateral hearing loss and tinnitus.  The RO 
issued a VCAA letter in November 2001, informing the veteran 
of the evidence necessary to substantiate the claims for 
service connection.  Then, in the April 2002 rating decision, 
the RO granted service connection for bilateral hearing loss 
and tinnitus.  Following the rating decision, the veteran 
then appealed the effective date assigned for the grant of 
service connection for both disabilities.  This is considered 
a "downstream" issue as the veteran raised a new issue 
(earlier effective date).  In this type of circumstance, if 
the veteran has received a VCAA letter for the underlying 
claim, and the veteran raises new issues (i.e., downstream 
issue) following the issuance of the rating decision, VA is 
not required to issue a new VCAA letter.  VAOPGCPREC 8-2003 
(Dec. 2003).  Rather, 38 U.S.C.A. § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  Id.  

Thus, in the October 2002 statement of the case, the RO 
explained, as to the claim for service connection for 
tinnitus, if a claim was received more than one year 
following the veteran's discharge from service, the effective 
date is the date of claim, which, here, would be April 19, 
2001.  As to the claim for service connection for bilateral 
hearing loss, the RO noted that service connection had been 
denied for such disability in 1985, and the veteran had 
failed to appeal that determination.  The RO stated that with 
a reopened claim, the effective date is the date the veteran 
files a petition to reopen the previously-denied claim, 
which, here, would be April 19, 2001. 

Second, in the same notice as informing the veteran of the 
evidence necessary to substantiate the claims, VA must also 
inform the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the November 2001 
letter, the RO stated that it would make reasonable efforts 
to assist the veteran get the evidence necessary to 
substantiate his claims, such as medical records, employment 
records, or records from other federal agencies.  The RO 
noted that the veteran must give enough information about the 
records so that VA could request them from the person or 
agency who had them.  It further noted that it was still the 
veteran's responsibility to make sure that these records were 
received by VA.  It told the veteran that if there were 
private medical records that he wanted to submit to VA, he 
could complete the enclosed authorization to allow VA to get 
them for him.  It noted that he could submit those records 
himself.  The RO then stated that if there were federal 
records that the veteran wanted to submit, he could tell the 
RO about them and it would request those records on his 
behalf.  In the September 2003 letter, the RO stated the 
following:

VA is responsible for getting the 
following evidence:
?	Relevant records from any Federal 
agency.  This may include medical 
records from the military, from VA 
hospitals (including private 
facilities where VA authorized 
treatment), or from the Social 
Security Administration.

On your behalf, VA will make reasonable 
efforts to get the following evidence:
?	Relevant records not held by a 
Federal agency. This may include 
records from State or local 
governments, private doctors and 
hospitals, or current or former 
employers.

(Bold in original.)  Both letters informed the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO had obtained the veteran's service 
medical records from the National Personnel Records Center 
when he filed his original claim for compensation in 1946.  
It has also obtained private medical records from Dr. PM.  
The veteran has not indicated the existence of any additional 
records that would aid in substantiating the claims.  
Finally, as to the claims for service connection, the RO had 
the veteran undergo VA examinations and obtained medical 
opinions.

The Board is aware that the RO did not provide the veteran 
with a VA examination in connection with his claims for an 
earlier effective date.  However, the issue before the Board 
is whether an effective date earlier than April 19, 2001, is 
warranted for the grant of service connection for hearing 
loss and tinnitus.  The effective date assigned was as of the 
date the veteran filed his claim for compensation benefits, 
so any examination provided after the submission of the claim 
would not assist in obtaining an earlier effective date.  
Thus, the Board finds that VA was not under an obligation to 
have the veteran examined for the claims for an earlier 
effective date, as such is not necessary to make a decision 
on the claim.

The Board notes that the veteran claimed that he was treated 
several times at Fitzsimmons Hospital in Colorado for 
bleeding ears.  He also stated he had been treated by a 
private physician for the same condition.  In a November 2003 
letter, the RO informed the veteran that he had failed to 
complete the authorization forms to allow VA to obtain these 
records.  The RO requested that the veteran complete the 
authorization forms in the next 60 days.  The record reflects 
that the veteran did not provide VA with the authorization 
forms.  In the January 2004 supplemental statement of the 
case, the RO informed the veteran that he had failed to 
provide the authorization forms and without such forms, those 
records that he claimed were relevant, could not be obtained.  
The Board finds that the RO has made reasonable efforts to 
assist the claimant in obtaining this evidence, as it 
specifically asked the veteran for permission to obtain the 
records and informed the veteran that without such 
permission, it would be unable to obtain those records.  

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
has happened in this case, as the VCAA letter was issued in 
November 2001, and the rating decision on appeal was issued 
in April 2002.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the November 2001 and September 2003 
letters that were provided to the veteran did not contain the 
exact wording of the "fourth element," the Board finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  Specifically, in 
the November 2001 letter, the RO stated, "Please submit 
medical treatment records or other evidence which shows that 
the claimed condition . . . is due to your service-connected 
disability."  The RO also stated, "Please tell us whether 
there is any additional information or evidence that you 
think will support your claim. . . .  If there are additional 
records, you can send them directly to us, or you can ask us 
to help get them for you."  The Board finds that this 
informed the veteran that if there was any additional 
evidence pertaining to his claims that he should either 
submit it or tell VA about it so that VA could get that 
evidence.  Regardless, in a very recent Office of General 
Counsel opinion, the General Counsel determined that the 
Court's holding that the statute and the regulation required 
VA to include the fourth element was obiter dictum and was 
not binding on VA.  VA OGC Prec. Op. No. 1-2004 (Feb. 24, 
2004).  The General Counsel noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision
A.  Service connection

The veteran has asserted that he has developed dizzy spells 
due to a gun shot wound that he had received while in 
service.  He states that he has continually experienced 
stumbling, falling, and losing his balance.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110, 
provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2003).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for disequilibrium both on a 
direct basis and as secondary to the service-connected scar, 
residuals of a shell fragment wound to the head.  The reasons 
follow.

There has been a diagnosis of disequilibrium entered in an 
April 2002 examination report.  However, a diagnosis of 
disequilibrium is not indicative of a disability due to 
disease or injury.  A diagnosis of disequilibrium is 
essentially a diagnosis of dizziness, which is not a 
disability due to disease or injury.  See Sanchez-Benitez, 
259 F.3d 1356, 1361 (Fed. Cir. 2001) (unless a veteran 
suffers from an underlying disability or condition, such as 
loss of normal body working movements, joint disability, or 
muscle disability, then pain otherwise experienced is not a 
compensable disability).  In the April 2002 examination 
report, the examiner was unable to attribute the dizziness to 
an underlying disease process, to include the veteran's 
service-connected head injury.  There, the examiner stated 
that the veteran's "symptoms of" disequilibrium had evolved 
over the last five years.  He found that it would be 
speculative to attribute the veteran's symptoms of 
disequilibrium to the head injury in service or to the 
acoustic trauma that the veteran had in service.  

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a); Sanchez-
Benitez, 259 F.3d at 1361 (absent a disease or injury 
incurred during service, a veteran cannot satisfy the basic 
VA compensation statutes).  Here, the veteran has not brought 
forth competent evidence of a disability manifested by 
disequilibrium that is the result of disease or injury in 
service or the result of a service-connected disability.  
Therefore, without competent evidence of a current 
"disability" related to, or underlying, the veteran's 
symptoms of disequilibrium, service connection cannot be 
granted for such disability, which includes the veteran's 
allegation that the dizziness is due to his service-connected 
scar, residuals of a shell fragment wound to the head.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Additionally, a medical professional has 
stated that he was unable to attribute the veteran's symptoms 
of disequilibrium to both service and the service-connected 
disability.

The Board is aware that the veteran is a combat veteran and 
is entitled to the application of 38 U.S.C.A. § 1154(b) (West 
2002).  Section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  Section 1154(b) 
addresses the combat veteran's ability to allege that an 
event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, both of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

The veteran has not alleged that the disequilibrium began in 
service while he was engaging in combat; rather, he asserts 
that it has developed as a result of the inservice head 
injury.  The veteran's combat status would not allow him to 
allege that he has a disability due to disease or injury, 
here disequilibrium, which is related to service or a 
service-connected disability, as that requires a medical 
opinion.  See Caluza, 7 Vet. App. at 507.  Thus, his 
statements do not establish a basis for a finding that he has 
a current disability as a result of the disequilibrium.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Thus, without competent evidence of a current disability due 
to disease or injury, service connection for disequilibrium 
cannot be granted.  For the reasons stated above, the Board 
finds that the preponderance of evidence is against the 
veteran's claim for service connection for disequilibrium, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. 49.

B.  Effective dates
1.  Bilateral hearing loss

The veteran seeks an effective date earlier than April 19, 
2001, for the grant of service connection for bilateral 
hearing loss.  Specifically, he states that he should be 
granted an effective date back to when he was discharged from 
service in 1946.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(r) (2003) (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a) (2003), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Under 38 C.F.R. 3.157(b) (2003), once a 
formal claim for pension or compensation has been allowed or 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of a VA outpatient or hospital examination or 
admission to a VA hospital will be accepted as an informal 
claim to reopen.  The date on the VA outpatient or hospital 
examination will be accepted as the date of claim.  Id.  
Additionally, a claim specifying the benefit sought must be 
received within one year from the date of such examination, 
treatment, or hospital admission.  Id.  

After having carefully reviewed the evidence of record, the 
Board finds that there is no legal basis to grant an 
effective date earlier than April 19, 2001, for the grant of 
service connection for hypertension.  The reasons follow.

The veteran filed an original claim for compensation for 
"shrapnel wound in head" in April 1946.  

In May 1985, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, indicating 
that he was seeking compensation for loss of hearing.  In a 
June 1985 rating decision, the RO denied service connection 
for bilateral hearing loss, stating that the evidence did not 
show hearing loss in service.  That decision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2003).  Thus, the effective date for the grant of service 
connection for bilateral hearing loss cannot be prior to June 
1985.

Following the June 1985 rating decision, the veteran filed a 
petition to reopen the claim for service connection for 
bilateral hearing loss on April 19, 2001.  Service connection 
for bilateral hearing loss has been granted based upon this 
reopened claim.  The Board concludes that this is the correct 
effective date for the grant of service connection for 
bilateral hearing loss.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(r) (effective date of an evaluation and an 
award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)).  Here, the veteran's 
claim for service connection for bilateral hearing loss was 
granted based upon his April 19, 2001, request to reopen his 
claim for service connection for bilateral hearing loss.

Additionally, there is nothing in the record between June 
1985 and April 19, 2001, that would show the veteran's, or 
his representative's, intent to file a claim, either formal 
or informal, to allege that service connection was warranted 
for bilateral hearing loss.  See 38 C.F.R. § 3.155(a).  
Further, the Board has considered whether an informal 
petition to reopen was filed under 38 C.F.R. § 3.157(b); 
however, there are no VA treatment records dated prior 2002 
to show treatment for bilateral hearing loss (and the veteran 
has not reported he received treatment for hearing loss at 
VA) prior to 2001.  

The Board is aware that the veteran has asserted that he 
warrants service connection for bilateral hearing loss as of 
1946, when he was discharged from service.  As stated above, 
the law and regulations state that the effective date for a 
reopened claim for service connection will be the date of 
claim or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).  Thus, even if 
entitlement is shown as of 1946, the later date, here, the 
date of the veteran's petition to reopen the claim for 
service connection for bilateral hearing loss filed on April 
19, 2001, is the controlling date.  See id.  The Board is 
bound by the applicable statute and regulations pertaining to 
effective dates.  38 C.F.R. § 19.5 (2003).  An effective date 
earlier than April 19, 2001, cannot be granted for the 
reasons stated above.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

2.  Tinnitus

The veteran seeks an effective date earlier than April 19, 
2001, for the grant of service connection for tinnitus.  
Specifically, he states that he should be granted an 
effective date back to when he was discharged from service in 
1946.  

Unless specifically provided otherwise, the effective date of 
an award based on a claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(emphasis added).

Under 38 C.F.R. § 3.400(b)(2)(i) (2003), it states that with 
a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  (Emphasis added.)  See also 38 U.S.C.A. 
§ 5110(b)(1).

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that there is no legal basis to grant an 
effective date earlier than April 19, 2001, for the grant of 
service connection for tinnitus.  The reasons follow.

First, as to the veteran's assertion that he warrants an 
effective date back to the time he was discharged from 
service, such grant is not possible.  Receiving an effective 
date commencing at such time would typically require receipt 
of a claim within one year after service separation.  See 
38 C.F.R. § 3.400(b)(2)(i).  The record shows that the claim 
the veteran submitted within one year following his discharge 
from service was only for the residuals of the wound to his 
head.  He made no mention of ringing in the ears.  Thus, an 
effective date going back to 1946 is legally precluded.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

Based upon the Board's review of the record, the first time 
the veteran indicated he was seeking compensation for 
tinnitus was in the April 19, 2001, application for 
compensation.  Thus, the RO's granting an effective date of 
April 19, 2001, for the grant of service connection for 
tinnitus was in accordance with the statute and the 
regulation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  
The law states that the effective date in a claim for 
compensation (when not filed within one year following the 
veteran's discharge from service) will be the date of claim 
or date entitlement arose, whichever is later.  Id.  The 
later date here is the date the veteran filed his claim-
April 19, 2001.

The Board has thoroughly reviewed the evidence of record.  
There is nothing in the record that could be construed as an 
informal claim for service connection for tinnitus prior to 
April 19, 2001.  See 38 C.F.R. § 3.155.  There was no 
diagnosis of tinnitus while the veteran was in service, and 
no diagnosis shown prior to the veteran's April 2001 
application for compensation.  When the law is applied to the 
facts in this case, an earlier effective date is not 
possible.  

As stated above, the Court has held that in a case where the 
law, as opposed to the facts, is dispositive of the claim, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis, 6 Vet. App. at 
430.


ORDER

Service connection for disequilibrium, to include as 
secondary to the scar, residuals of a shell fragment wound to 
the head, is denied.

Entitlement to an effective date earlier than April 19, 2001, 
for the grant of service connection for both hearing loss and 
tinnitus is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



